na & Ww bv

oO S&S SN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 3:20-cv-05445-MAT

Document 1-2

Filed 05/12/20 Page 1 of 10

 

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
IN AND FOR THE COUNTY OF CLARK

TINA M. CHRISTIAN, a single woman; and
as Personal Representative of the Estate of
Damien Walter Christian,

Plaintiffs,
vs.

REGENCE BLUECROSS BLUESHIELD OF
OREGON, an Oregon Nonprofit Corporation;
and THE VANCOUVER CLINIC, INC., P.S.,
a Washington Professional Services
Corporation,

Defendants.

 

NO:

19 2 01633

COMPLAINT FOR:

[1] DECLARATORY JUDGMENT

[2] BREACH OF CONTRACT;

[3] DECLARATORY JUDGMENT;

[4] BAD FAITH DENIAL OF INSURANCE
CLAIMS; and

[5] VIOLATION OF CONSUMER
PROTECTION ACT

COMES NOW the Plaintiffs, and for causes of action against the Defendants, alleges

and avers as follows.

I. Parties

Ad

Plaintiff, Tina M. Christian, is a single woman, residing in La Center, Clark

County, Washington. She was married to Mr. Damien Walter Christian, hereinafter referred to

as “Christian”, until he passed away on December 10", 2015. The CHRISTIANS, as husband

and wife, formed a marital community, and Plaintiff brings this action on her own behalf, on

behalf of the former marital community, and on behalf of the Estate of Damien Walter

COMPLAINT - 1

Law Office of Bradley S. Wolf
600 First Avenue, Suite 600
Seattle, Washington 98104
Phone: (206) 264-4577

Fax: (206) 838-1906

PPS

 
nh

oO 8 NHN BO AO He WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 3:20-cv-05445-MAT Document 1-2 Filed 05/12/20 Page 2 of 10

Christian.

1.2 Plaintiff, Ms. Tina Christian, is also the duly appointed and qualified Personal
Representative of the Estate of Damien Walter Christian, filed in Clark County Superior Court,
under Cause No. 15-4-01436-7,

1.3 Defendant, Regence Bluecross Blueshield of Oregon, (“REGENCE”), is a
nonprofit corporation organized and existing under the laws of the State of Oregon, engaged in
business as an issuer of health care insurance. REGENCE is also a duly registered foreign
corporation, authorized to conduct business in the State of Washington.

1.4 Defendant The Vancouver Clinic, Inc., P.S., is a Professional Services
Corporation, organized and existing under the Laws of the State of Washington, with its
principal place of business in Vancouver, Washington.

II. Facts

2.1 Damien Christian was a severely disabled man, as determined by the Social
Security Administration. Prior to his passing, he suffered a variety of extraordinary and severe .
medical problems. These have included a cardiac arrest and resuscitation, being struck by a
train, a cholecystectomy, colon resections, aortic valve replacement, bacterial endocarditis,
common bile duct repair, seizures, anemia, malnutrition, hypertension, anastomotic ulcers, gall
bladder surgery, and prolonged TPN treatments and anticoagulant treatments.

2.2 For over two decades, Damien Christian had been an insured under a variety of
health insurance policies issued by REGENCE or its affiliates. In 2013, REGENCE issued a
health insurance policy to Damien Christian, identified as the “Regence Evolve Plus (SM)
(Comprehensive) Policy.” The policy was issued and delivered in the State of Washington, as
part of a knowing business decision on the part of REGENCE, to market health insurance
policies to Washington State citizens, proximate to the Washington/Oregon border. The policy
was duly registered by REGENCE in a form filing with the Washington State Insurance

Law Office of Bradley S. Wolf

600 First Avenue, Suite 600
COMPLAINT - 2 Seattle, Washington 98104

Phone: (206) 264-4577

Fax: (206) 838-1906

 
N

Oo eo SN DN A Bh WwW

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 3:20-cv-05445-MAT Document 1-2 Filed 05/12/20 Page 3 of 10

Commissioner’s office, under Form No. WO0812PPCOI. CHRISTIAN paid all required
premiums under the policy, and therefore was fully entitled to its benefits.

2.3. On February 13, 2013, CHRISTIAN underwent surgery at the Oregon Health &
Sciences University Medical Center in Portland, Oregon. The purpose of the procedure was to
remove scar tissue from previous surgeries. The surgery resulted in complications, resulting in
an ostomy placement.

2.4 Following the surgery, CHRISTIAN required constant ongoing medical care,
including protracted periods at skilled nursing facilities, nutritional support, hospitalizations,
and surgical procedures.

2.5 Shortly after the surgery, REGENCE began to systematically deny
CHRISTIAN’s insurance claims. RECENCE denied CHRISTIAN health coverage under the
assertion that his medical conditions were all the result of a bariatric procedure that _
CHRISTIAN underwent in 1994, or from complications attributable to that procedure.

2.6 Over the course of two years, REGENCE repeatedly denied claims of
approximately $2,000,000. After having approved and paid out benefits, REGENCE went back
and retrospectively re-examined and denied claims. It refused to pre-approve needed medical
procedures.

2.7 | REGENCE’s denial of benefits was based on the specious claim that all of Mr.
CHRISTIAN’s maladies stemmed from a bariatric procedure dating to two decades earlier.

2.8 | Asaconsequence of REGENCE’s actions, CHRISTIAN was forced to incur
substantial, out of pocket, medical expenses to cover procedures and treatments that should
have been paid by REGENCE. He was denied the benefit of discounted rates for services that
REGENCE had negotiated on behalf of its insureds with medical providers. He faced
substantial unpaid liabilities to medical service providers. CHRISTIAN continues to face

threats of legal action by collection agencies and medical providers. He has incurred thousands

Law Office of Bradley S, Wolf

600 First Avenue, Suite 600
COMPLAINT - 3 Seattle, Washington 98104

Phone: (206) 264-4577

Fax: (206) 838-1906

 
N

oO oOo NN DH HP WW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 3:20-cv-05445-MAT Document 1-2 Filed 05/12/20 Page 4 of 10

of dollars in attorney’s fees in staving off legal action. He was forced to seek treatments far
away from his home, and to search for physicians willing to treat him when REGENCE has
made it doubtful that their services will be paid. REGENCE’s actions resulted in delays and
denials in the provision of medical services to CHRISTIAN. These acts, in turn, caused
CHRISTIAN unnecessary pain suffering, increased disability, emotional distress, diminution of
the quality of life, and the shortening of life.

| 2.9 The denial of coverage by REGENCE was contrary Washington State law and
contrary to the provisions of the contract of insurance. The totality of evidence shows that
REGENCE did not act in good faith towards CHRISTIAN.

2.10 Many of the denials by REGENCE related to medical services unrelated to his
gastrointestinal system and thus such denials were unacceptable as they violated the plain
language of the Plan upon which it relied on.

2.11 As to those services that are related to his gastrointestinal system, the need for
medical services arose from factors having nothing to do with any bariatric surgery from two
decades earlier. In some instances, the cause for Mr. CHRISTIAN’s maladies were multi-
factorial, or were only indirectly related to bariatric procedures.

2.12 Although the INSURANCE CONTRACT contains an exclusion for weight loss
related bariatric procedures, none of the medical services provided to CHRISTIAN fit that
definition. And while the policy also excludes “direct complications or consequences,” arising
from such procedures, the bariatric procedure was so far removed in time and causality that it
amounted to at most an indirect cause of CHRISTIAN’s maladies. REGENCE’s denials also
failed to explain the denial in terms that Mr. or Ms. Christian could understand.

2.13 Furthermore, application of the exclusion under these circumstances is a
violation of State law.

2.14 Likewise, Washington has enacted its own minimum standards for health

Law Office of Bradley S. Wolf

600 First Avenue, Suite 600
COMPLAINT - 4 Seattle, Washington 98104

Phone: (206) 264-4577

Fax: (206) 838-1906

 
i]

oO S&S SN BO AR ee WH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 3:20-cv-05445-MAT Document 1-2 Filed 05/12/20 Page 5 of 10

insurance coverage, as set forth in Washington’s Patients Bill of Rights Act, and WAC 284-43-
865, and the application of the exclusions cited by REGENCE would violate subsections of the
above cited regulation.

2.15 CHRISTIAN demanded that REGENCE reverse its wrongful denial of benefits.
He had likewise filed multiple appeals, and exhausted all required internal appeal processes
mandated by THE INSURANCE CONTRACT, but all to no avail. Unfortunately, REGENCE
continued to deny his claims.

2.16 REGENCE did not act in good faith towards CHRISTIAN when they denied his
claims, after approving them, and thus he should be entitled to full coverage for all claims
previously denied by REGENCE.

2.17 One of the medical providers who provided medical services to Mr. Christian
was The Vancouver Clinic, P.S., Inc. This entity filed a proof of claim in Mr. Christian’s
probate on April 15, 2016, asserting that the estate was liable for $7,250.98, and for separate
additional charges of $327.00 and $20.48. The Plaintiff has not been able to ascertain the
validity and merits of these charges. But if they are legitimate charges, they ought to be
covered and paid by REGENCE.

II. JURISDICTION AND VENUE

3.1. This action concerns an insurance contract delivered and issued in the State of
Washington, covering a resident of the State of Washington. Accordingly, the courts of this
state have jurisdiction over this dispute, pursuant to RCW 48.18.200(1). Any condition,
stipulation or agreement to the contrary appearing in said policy is void, as set forth in RCW
48.18.200(2).

3.2 Venue in this matter is appropriate in Clark County, pursuant to RCW
11.95A.050(5).

IV. FIRST CAUSE OF ACTION AGAINST REGENCE AND AGAINST
THE VANCOUVER CLINIC, INC. P.S.
FOR DECLARATORY JUDGMENT

Law Office of Bradley S. Wolf
600 First Avenue, Suite 600
COMPLAINT - 5 Seattle, Washington 98104
Phone: (206) 264-4577
Fax: (206) 838-1906

 
~—t

Oo © NF DBD A FF WD NO

WN preheat

 

Case 3:20-cv-05445-MAT Document 1-2 Filed 05/12/20 Page 6 of 10

4.1 Plaintiff re-alleges the allegations contained in Paragraphs 1.1 through 3.2,
hereinabove.

4.2 The Vancouver Clinic, Inc. P.S., filed a proof of claim in Mr. Christian’s probate
on April 15, 2016, asserting that the estate was liable for $7,250.98, and for separate additional
charges of $327.00 and $20.48. The Plaintiff has not been able to ascertain the validity and
merits of these charges. But if they are legitimate charges, they ought to be covered and paid by
REGENCE.

4.3 Wherefore, Plaintiff prays for a declaratory judgment under RCW 7.42 the
legitimacy and amount of the sums due and owing to The Vancouver Clinic, Inc., P.S., and
further based upon this determination, Plaintiff seeks a declaratory judgment under RW 7.42 of
that such charges are and should be paid by REGENCE under Mr. Christian’s insurance policy.

V. SECOND CAUSE OF ACTION
BREACH OF CONTRACT

5.1 _ Plaintiff re-alleges that allegations contained in Paragraphs 1.1 through 4.3
hereinabove.

5.2 CHRISTIAN entered into an INSURANCE CONTRACT with REGENCE.
CHRISTIAN has performed all duties required of him under the contract. However,
REGENCE has breached the contract by failing to pay benefits to which CHRISTIAN is
entitled.

5.3. Wherefore, CHRISTIAN is entitled to an award of damages against REGENCE
in an amount to be proven at trial.

VI. THIRD CAUSE OF ACTION
DECLARATORY JUDGMENT

6.1 Plaintiff re-alleges that allegations contained in Paragraphs 1.1 through 5.3

hereinabove.

Law Office of Bradley S, Wolf

600 First Avenue, Suite 600
COMPLAINT - 6 Seattle, Washington 98104

Phone: (206) 264-4577

Fax: (206) 838-1906

 
oOo C6o& NN DH Wn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 3:20-cv-05445-MAT Document 1-2 Filed 05/12/20 Page 7 of 10

6.2 The CONTRACT OF INSURANCE issued by REGENCE, contains provisions
that purport to require Washington residents to bring suit in a foreign state, to obtain the basic
benefits of their policies. Plaintiff seeks a judgment declaring this policy provision void
pursuant RCW RCW 48.18.200(2).

VII. FOURTH CAUSE OF ACTION
BAD FAITH DENIAL OF INSURANCE CLAIM

7.1 _ Plaintiff re-alleges that allegations contained in Paragraphs 1.1 through 6.2
hereinabove.

7.2 Indenying CHRISTIAN’s claims, REGENCE has breached its common law and
statutory duties of good faith. These breaches include the failure to acknowledge and act
reasonably and promptly upon communications with respect to claims arising under his policy,
failure to adopt and implement reasonable standards for the prompt investigation of claims
arising under the policy, refusal to pay claims without conducting a reasonable investigation,
failure to affirm coverage within a reasonable time after proof of loss had been completed,
denial of claims without a proper legal basis, and failure to explain denial of benefits in terms
Plaintiff could understand. Moreover, REGENCE’s denial of coverage violated the language of
it’s own plan and thus was unacceptable. The evidence, in total, demonstrates REGENCE did
not act in good faith towards CHRISTIAN and violated his rights under the Patients Bill of
Rights.

7.3. Wherefore, REGENCE is liable to CHRISITAN in an amount to proven at trial.
REGENCE is also estopped from denying coverage for CHRISITIAN’s claims and is further
liable for all consequential damages resulting from its actions.

VIII. FIFTH CAUSE OF ACTION
VIOLATON OF WASHINGTON CONSUMER PROTECTON ACT

8.1 Plaintiff re-alleges that allegations contained in Paragraphs 1.1 through 7.3

hereinabove.

. Law Office of Bradley S. Wolf
600 First Avenue, Suite 600
COMPLAINT - 7 Seattle, Washington 98104
Phone: (206) 264-4577
Fax: (206) 838-1906

 
Oo Oo SN DO  &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 3:20-cv-05445-MAT Document 1-2 Filed 05/12/20 Page 8 of 10

8.2 The bad faith conduct of REGENCE, as outlined above, constitutes a false and
deceptive act in trade or commerce, which has caused Plaintiff damages and is a violation of
Washington’s Consumer Protection Act. Each denial of claim constitutes a separate cause of
action rendering REGENCE liable for actual damages, and for treble damages of up to $25,000,
costs and attorney’s fees, as set forth by RCW 19.86.090.

8.3 As a separate and further cause of action, THE INSURANCE CONTRACT
falsely states that insureds thereunder are required to resort to courts of law outside of the State
of Washington for the enforcement of their legal rights under the policy. This provision
constitutes a false and deceptive act in trace or commerce, which has caused Plaintiff damages,
in violation of Washington’s Consumer Protection Act. Wherefore, Plaintiff is entitled to an
award for his actual damages, and for treble damages of up to $25,000, costs and attorney’s
fees, as set forth by RCW 19.86.090.

Wherefore, having stated causes of action against the Defendant, Plaintiff prays for the
following relief:

A. For declaratory relief establishing the legitimacy and amount of The Vancouver
Clinic, Inc., P.S.’s charges;

B. For declaratory relief establishing that any charges thus proven and established
are the liability of REGENCE, under the terms of Mr. Christian’s policy;

Cc. For an award of damages against REGENCE in an amount to be proven at trial;

D. For consequential damages stemming from REGENCE’S wrongful conduct,
including the allegations contained in Paragraphs 1.1 through 7.3 hereinabove which Petitioner
re-alleges;

E. That the court award treble damages for each claim wrongfully denied by
Plaintiff, up to $25,000 per denied claim;

F, That the court declare that the provisions, under the INSURANCE CONTRACT

’

Law Office of Bradley S. Wolf

600 First Avenue, Suite 600
COMPLAINT - 8 Seattle, Washington 98104

Phone: (206) 264-4577

Fax: (206) 838-1906

 
nN

Oo CC ~“ DH wo & WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 3:20-cv-05445-MAT Document 1-2 Filed 05/12/20 Page 9 of 10

calling for exclusive jurisdiction outside of the State of Washington are void as a matter of law.
G, For an award of Plaintiff's costs;
H. For an award of Plaintiff's attorney’s fees pursuant to RCW 11.95A.130 and the
Consumer Protection Act; and

I. For such other and further relief as the court deems equitable in the premises.

DATED: 5/24/14

 

LAW OFFIC F BRADLEY S. WOLF

A$ Wa

/ ey S. Wolf, WSBA #21252.
Christine L. Becia, WSBA #26410
Attomeys for Plaintiffs,

Tina M. Christian and The Estate of
Damien W. Christian

Law Office of Bradley S. Wolf

600 First Avenue, Suite 600
COMPLAINT - 9 Seattle, Washington 98104

Phone: (206) 264-4577

Fax: (206) 838-1906

 
Case 3:20-cv-05445-MAT Document 1-2 Filed 05/12/20 Page 10 of 10

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON, IN AND FOR THE
COUNTY OF CLARK

Tina M. Christian, a single woman; and as Personal
Representative of the Estate of Damien Walter Christian

No.

Plaintiff/Petitioner
VS. DECLARATION
PURSUANT TO

Regence Bluecross Blueshield of Oregon, an Oregon
GR 17(a)(2)

Nonprofit Corporation; and The Vancouver Clinic, Inc.,
P.S., a Washington Professional Services Corporation

Defendant/Respondent

 

I declare as follows:

I am the party who received the foregoing email transmission for filing.

My address is: 1050 SW 6" Ave., Suite 1100, Portland, Oregon 97204.

My phone number is 503-727-3100.

[ have examined the foregoing document, determined that it consists of 10

pages, including the signature page and this Declaration page, and that it is complete and
legible.

BwWNS

I certify under the penalty of perjury under the laws of the State of Washington that the above is
true and correct.

Dated: 5/24/19 , at Portland, Oregon.

    

Signature: fF
Print Name: Brian Picha
